 


109 HRES 397 IH: Congratulating the Navy basketball team for winning the 2005 Armed Forces Basketball Championship.
U.S. House of Representatives
2005-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
1st Session 
H. RES. 397 
IN THE HOUSE OF REPRESENTATIVES 
 
July 27, 2005 
Mrs. Davis of California (for herself and Mr. Forbes) submitted the following resolution; which was referred to the Committee on Armed Services 
 
RESOLUTION 
Congratulating the Navy basketball team for winning the 2005 Armed Forces Basketball Championship. 
 
Whereas on Sunday July 24, 2005, the Navy basketball team defeated Army by a score of 85-71, clinching a final victory in the Armed Forces Basketball Championship in Paige Field House at Camp Pendleton in Southern California; 
Whereas rookie basketball coach Sam Caldwell led Navy to its first Armed Forces Basketball Championship victory since 1996; 
Whereas Francis Ebong helped lead Navy to their final game’s victory, scoring 14 points, grabbing 17 rebounds and racking up three assists; 
Whereas Ryan Monroe, Micah Bonner, Jason Jefferson, and George O’Garro also scored in the double digits; 
Whereas the roster of the championship Navy basketball team also includes Randall Holts, Ray-Jay Johnson, Leon Marbra, Taj Matthews, Karega McCollum, Silas Shackelford, and Marion Thurmond; 
Whereas the coaching staff for the championship Navy basketball team includes head coach Sam Caldwell, and Assistant Coaches Jason Kuhl and David Landriault; 
Whereas Navy surged through the final minutes of the game on a 19-6 point run; and 
Whereas Navy surprised military basketball enthusiasts, defying their athletic program’s reputation by securing a decisive victory: Now, therefore, be it 
 
that the House of Representatives congratulates— 
(1)the all-Navy basketball team on its extraordinary victory in the Armed Forces Basketball Championship of 2005; and 
(2)rookie basketball coach Sam Caldwell for leading Navy to its first Armed Forces Basketball Championship victory since 1996. 
 
